


110 HR 1411 IH: Emergency Gulf Coast Child Care

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1411
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Jefferson (for
			 himself, Mr. Taylor,
			 Ms. Norton,
			 Mr. Ellison, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for the construction and rehabilitation of
		  child care facilities in areas of the Gulf Coast affected by Hurricanes Katrina
		  and Rita.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Gulf Coast Child Care
			 Construction and Rebuilding Act.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the Bureau of the Census has reported that,
			 before Hurricane Katrina occurred, there were in New Orleans—
				(A)25,000 two-parent
			 families with children under the age of 18;
				(B)26,000
			 female-headed households with children under 18 and no husband present;
			 and
				(C)more than 18,000
			 households consisting of an individual more than 65 years old living
			 alone;
				(2)studies have determined that reopening
			 child care facilities after Hurricane Katrina was crucial for helping parents
			 get back to work and businesses to recover;
			(3)studies have shown that a lack of available
			 and affordable child care greatly impedes economic recovery and reduces worker
			 productivity;
			(4)the National Association of Child Care
			 Resource and Referral Agencies reported in a study published by the Mississippi
			 State University Early Childhood Institute that between 62 and 94 percent of
			 the licensed child care slots in the three coastal counties in Mississippi
			 hardest hit by Hurricanes Katrina and Rita were lost; 
			(5)initial assessments determined that
			 one-fourth of the licensed child care centers, in Jackson County, Mississippi,
			 representing 11 percent of the county’s licensed child care capacity, were
			 damaged beyond repair and another 39 percent of centers needed repairs;
			(6)before Hurricanes Katrina and Rita, New
			 Orleans had 1,912 day care slots at 266 licensed child care centers, but now 75
			 percent of those slots and 80 percent of those centers are gone; 
			(7)studies have
			 determined that—
				(A)33 of 61
			 neighborhoods in New Orleans lost all their licensed day care centers;
				(B)another 19
			 neighborhoods lost at least some day care slots; and
				(C)several
			 neighborhoods completely lacking licensed child care have already shown strong
			 signs of recovery, including Bywater and Broadmoor, while areas such as Central
			 City, Mid-City, and Uptown have lost 60 percent or more of their
			 centers;
				(8)only 55 child care
			 centers were open in New Orleans at the end of September 2006 and of those 10
			 participated in the Federal Head Start program, which is one-third the
			 participation level pre-Katrina;
			(9)a
			 recent study found that the New Orleans still lacks any coordinated plan for
			 returning child care to neighborhoods that need it most; and
			(10)studies have
			 stated that the most effective way to rebuild the child care infrastructure is
			 to help child care programs in the disaster area reopen as rapidly as is safe,
			 by giving priority to licensed early childhood facilities and by recruiting,
			 training, and retaining child-care professionals.
			3.Use of community
			 development block grants to establish child care facilities in the Gulf
			 CoastSection 105(a) of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) is
			 amended—
			(1)in paragraph (24),
			 by striking and at the end;
			(2)in paragraph (25),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(26)the construction and rebuilding of child
				care facilities that are located in any area for which the President declared
				that a major disaster exists, in accordance with section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a
				consequence of Hurricane Katrina or Rita of
				2005.
					.
			4.Insurance for
			 mortgages on new and rehabilitated child care facilities in the Gulf
			 CoastTitle II of the National
			 Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at the end the
			 following:
			
				257.Mortgage
				insurance for child care facilities in the gulf coast
					(a)DefinitionsIn
				this section:
						(1)Child care
				facilityThe term child care facility—
							(A)means a public or
				private facility that—
								(i)has as its purpose
				the care and development of—
									(I)children who are
				less than 16 years of age; or
									(II)school-age
				children and youth during non-school hours; and
									(ii)is operated in
				accordance with all applicable State and local laws and regulations; and
								(B)does not include
				any facility for school-age children that is primarily for use during normal
				school hours.
							(2)EquipmentThe
				term equipment includes—
							(A)machinery,
				utilities, and built-in equipment, and any necessary enclosure or structure to
				house them; and
							(B)any other items
				necessary for the functioning of a particular facility as a child care
				facility, including necessary furniture, books, and curricular and program
				materials.
							(3)First
				mortgageThe term first mortgage—
							(A)means such classes
				of first liens as are commonly given to secure advances (including advances
				during construction) on, or the unpaid purchase price of, real estate under the
				laws of the State in which the real estate is located, together with the credit
				instrument or instruments (if any) secured thereby; and
							(B)includes any
				mortgage in the form of 1 or more trust mortgages or mortgage indentures or
				deeds of trust, securing notes, bonds, or other credit instruments, that, by
				the same instrument or by a separate instrument, creates a security interest in
				initial equipment, whether or not attached to the realty.
							(4)MortgageThe
				term mortgage means a first mortgage on real estate in fee simple,
				or on the interest of either the lessor or lessee thereof under a lease having
				a period of not less than 7 years to run beyond the maturity date of the
				mortgage.
						(5)MortgagorThe
				term mortgagor has the meaning given the term in section
				207(a).
						(b)Insurance of
				MortgagesIn order to facilitate the establishment and
				rehabilitation of child care facilities, the Secretary may—
						(1)insure a mortgage
				that is secured by a property or project that is—
							(A)a new child care
				facility, including a new addition to an existing child care facility
				(regardless of whether the existing facility is being rehabilitated), that
				meets the requirements of subsection (c); or
							(B)a substantially
				rehabilitated child care facility, including equipment to be used in the
				operation of the facility, that meets the requirements of subsection (c);
				and
							(2)make a commitment
				to insure any mortgage described in paragraph (1) before the date of execution
				or disbursement of the mortgage.
						(c)Terms and
				Conditions
						(1)Eligible child
				care facilitiesEach mortgage insured under this section shall be
				secured by a child care facility that meets the following requirements:
							(A)Location in Gulf
				CoastThe facility is
				located, or to be located, in an area for which the President declared that a
				major disaster exists, in accordance with section 401 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a consequence
				of Hurricane Katrina or Rita of 2005.
							(B)Compliance with
				standardsThe facility
				complies, or will comply, with any laws, standards, and requirements applicable
				to such facilities under the laws of the State, municipality, or other unit of
				general local government in which the facility is or is to be located.
							(2)Approved
				mortgagor
							(A)In
				generalEach mortgage insured under this section shall be
				executed by a mortgagor approved by the Secretary.
							(B)RegulationThe
				Secretary may—
								(i)require an
				approved mortgagor who executes a mortgage under subparagraph (A) to be
				regulated with respect to charges and methods of financing and, if the
				mortgagor is a corporate entity, with respect to capital structure and rate of
				return; and
								(ii)as an aid to the
				regulation of any mortgagor under clause (i), make such contracts with and
				acquire for not more than $100 such stock or interest in such mortgagor as the
				Secretary considers to be necessary.
								(C)Stock or
				interestAny stock or interest purchased under subparagraph
				(B)(ii) shall be—
								(i)paid for out of
				the General Insurance Fund; and
								(ii)redeemed by the
				mortgagor at par upon the termination of all obligations of the Secretary under
				the insurance.
								(3)Principal
				obligationEach mortgage insured under this section shall involve
				a principal obligation in an amount not to exceed 90 percent of the estimated
				value of the property or project, or 95 percent of the estimated value of the
				property or project in the case of a mortgagor that is a private nonprofit
				corporation or association (as defined pursuant to section 221(d)(3)),
				including—
							(A)equipment to be
				used in the operation of the facility when the proposed improvements are
				completed and the equipment is installed; or
							(B)a solar energy
				system (as defined in subparagraph (3) of the last paragraph of section 2(a))
				or residential energy conservation measures (as defined in subparagraphs (A)
				through (G) and (I) of section 210(11) of the National Energy Conservation
				Policy Act), in cases in which the Secretary determines that such measures are
				in addition to those required under the minimum property standards and will be
				cost-effective over the life of the measure.
							(4)Amortization and
				interestEach mortgage insured under this section shall—
							(A)provide for
				complete amortization by periodic payments under such terms as the Secretary
				shall prescribe;
							(B)have a maturity
				date satisfactory to the Secretary, but in no event longer than 40 years;
				and
							(C)bear interest at
				such rate as may be agreed upon by the mortgagor and the mortgagee, and the
				Secretary shall not issue any regulations or establish any terms or conditions
				that interfere with the ability of the mortgagor and mortgagee to determine the
				interest rate.
							(5)ReleaseThe
				Secretary may consent to the release of a part or parts of the mortgaged
				property or project from the lien of any mortgage insured under this section
				upon such terms and conditions as the Secretary may prescribe.
						(6)Mortgage
				insurance termsSubsections (d), (e), (g), (h), (i), (j), (k),
				(l), and (n) of section 207 apply to any mortgage insured under this section,
				except that all references in such subsections to section 207 shall be
				construed, for purposes of mortgage insurance under this section, to refer to
				this section.
						(d)Mortgage
				insurance for fire safety equipment loans
						(1)AuthorityThe
				Secretary may, upon such terms and conditions as the Secretary may prescribe,
				make commitments to insure and insure loans made by financial institutions or
				other approved mortgagees to child care facilities to provide for the purchase
				and installation of fire safety equipment necessary for compliance with the
				1967 edition of the Life Safety Code of the National Fire Protection
				Association (or any subsequent edition specified by the Secretary of Health and
				Human Services).
						(2)Loan
				requirementsTo be eligible for insurance under this subsection a
				loan shall—
							(A)not exceed the
				estimate by the Secretary of the reasonable cost of the equipment fully
				installed;
							(B)bear interest at
				such rate as may be agreed upon by the mortgagor and the mortgagee;
							(C)have a maturity
				date satisfactory to the Secretary;
							(D)be made by a
				financial institution or other mortgagee approved by the Secretary as eligible
				for insurance under section 2 or a mortgagee approved under section
				203(b)(1);
							(E)comply with other
				such terms, conditions, and restrictions as the Secretary may prescribe;
				and
							(F)be made with
				respect to a child care facility that complies with the requirements under
				subparagraphs (A) and (B) of subsection (c)(1) of this section.
							(3)Insurance
				requirements
							(A)Section
				2Subsections (c), (d), and (h) of section 2 shall apply to any
				loan insured under this subsection, except that all references in such
				subsections to this section or this title shall
				be construed, for purposes of this subsection, to refer to this
				subsection.
							(B)Section
				220Paragraphs (5), (6), (7), (9), and (10) of section 220(h)
				shall apply to any loan insured under this subsection, except that all
				references in such paragraphs to home improvement loans shall be construed, for
				purposes of this subsection, to refer to loans under this subsection.
							(e)Schedules and
				DeadlinesThe Secretary shall establish schedules and deadlines
				for the processing and approval (or provision of notice of disapproval) of
				applications for mortgage insurance under this section.
					(f)Limitation on
				Insurance Authority
						(1)TerminationNo
				mortgage may be insured under this section or section 223(h) after December 30,
				2009, except pursuant to a commitment to insure issued on or before such
				date.
						(2)Aggregate
				principal amount limitation
							(A)In
				generalThe aggregate principal amount of mortgages for which the
				Secretary enters into commitments to insure under this section or section
				223(h) on or before the date described in paragraph (1) may not exceed
				$100,000,000.
							(B)ReportIf,
				on the date described in paragraph (1), the aggregate insurance authority
				provided under this paragraph has not been fully used, the Secretary of the
				Treasury shall submit to Congress a report evaluating the need for continued
				mortgage insurance under this section.
							(g)Nondiscrimination
				Requirement
						(1)In
				generalA child care facility receiving assistance under this
				title may not discriminate on the basis of race, color, or national origin (to
				the extent provided in title VI of the Civil Rights Act of 1964 (42 U.S.C.
				2000d et seq.)), religion (subject to subparagraph (B)), national origin, sex
				(to the extent provided in title IX of the Education Amendments of 1972 (20
				U.S.C. 1681 et seq.)), or disability (to the extent provided in section 504 of
				the Rehabilitation Act of 1973 (29 U.S.C. 794)), under any program or activity
				receiving Federal financial assistance under this title.
						(2)Facilities of
				religious organizationsThe prohibition with respect to religion
				under paragraph (1) shall not apply to a child care facility that is controlled
				by, or that is closely identified with, the tenets of a particular religious
				organization, if the application of this paragraph would not be consistent with
				the religious tenets of such organization.
						(h)Liability
				InsuranceA child care provider operating a child care facility
				assisted under this section or section 223(h) shall obtain and maintain
				liability insurance in such amounts and subject to such requirements as the
				Secretary considers to be appropriate.
					(i)Small Purpose
				Loans
						(1)In
				generalTo the extent that
				amounts are made available pursuant to subsection (l), the Secretary shall make
				loans, directly or indirectly, to providers of child care facilities that
				comply with the requirements under subparagraph (A) and (B) of subsection
				(c)(1) for reconstruction or renovation of such facilities, in accordance with
				this subsection.
						(2)RequirementsA
				loan under this subsection—
							(A)may be made only
				for a child care facility that is financially and operationally viable, as
				determined under standards established by the Secretary;
							(B)may not have a
				term to maturity exceeding 7 years;
							(C)shall bear
				interest at a rate established by the Secretary; and
							(D)shall be subject
				to such other terms and conditions as the Secretary may establish by
				regulation.
							(3)Aggregate loan
				amountThe aggregate amount of loans under this subsection to a
				single provider may not exceed $100,000.
						(j)NotificationThe
				Secretary shall take such actions as may be necessary to publicize the
				availability of the programs for mortgage insurance under this section and
				section 223(h), and the loan program under subsection (i) of this section, in a
				manner that ensures that information concerning such programs will be available
				to child care providers throughout the United States.
					(k)RegulationsThe
				Secretary shall—
						(1)issue any
				regulations necessary to carry out this section; and
						(2)in carrying out
				paragraph (1), consult with the Secretary of Health and Human Services with
				respect to any aspects of the regulations regarding child care
				facilities.
						(l)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for fiscal year 2008, to remain available until
				expended, of which not more than 3 percent may be used for loans under
				subsection
				(i).
					.
		5.Insurance for
			 mortgages for acquisition or refinancing debt of existing child care facilities
			 in the gulf coast
			(a)In
			 GeneralSection 223 of the National Housing Act (12 U.S.C. 1715n)
			 is amended by adding at the end the following:
				
					(h)Mortgage
				Insurance for Purchase or Refinancing of Existing Child Care Facilities in the
				Gulf Coast
						(1)DefinitionsIn
				this subsection, the terms that are defined in section 257(a) have the same
				meanings as provided in that section.
						(2)AuthorityNotwithstanding
				any other provision of this Act, the Secretary may insure under any section of
				this title a mortgage executed in connection with—
							(A)the purchase or refinancing of an existing
				child care facility that is located in an area for which the President declared
				that a major disaster exists, in accordance with section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a
				consequence of Hurricane Katrina or Rita of 2005;
							(B)the purchase of a
				structure located in such an area to serve as a child care facility; or
							(C)the refinancing of
				existing debt of an existing child care facility located in such an
				area.
							(3)Purchase of
				existing facilities and structuresIn the case of the purchase
				under this subsection of an existing child care facility or purchase of an
				existing structure to serve as such a facility, the Secretary shall prescribe
				any terms and conditions that the Secretary considers necessary to ensure
				that—
							(A)the facility or
				structure purchased continues to be used as a child care facility; and
							(B)the facility complies with any laws,
				standards, and requirements applicable to such facilities under the laws of the
				State, municipality, or other unit of general local government in which the
				facility is or is to be located.
							(4)Refinancing of
				existing facilitiesIn the case of refinancing of an existing
				child care facility, the Secretary shall prescribe any terms and conditions
				that the Secretary considers necessary to ensure that—
							(A)the refinancing is
				used to lower the monthly debt service costs (taking into account any fees or
				charges connected with such refinancing) of the existing facility;
							(B)the proceeds of
				any refinancing will be employed only to retire the existing indebtedness and
				pay the necessary cost of refinancing on the existing facility;
							(C)the existing
				facility is economically viable; and
							(D)the facility complies with any laws,
				standards, and requirements applicable to such facilities under the laws of the
				State, municipality, or other unit of general local government in which the
				facility is or is to be located.
							(5)Limitation on
				insurance authorityThe authority of the Secretary to enter into
				commitments to insure mortgages under this subsection is subject to section
				257(f).
						.
			6.Study of
			 availability of secondary markets for mortgages on child care
			 facilities
			(a)StudyThe
			 Secretary of the Treasury shall conduct a study of the secondary mortgage
			 markets to determine—
				(1)whether such a
			 market exists for purchase of mortgages on new and rehabilitated child care
			 facilities and mortgages for acquisition and refinancing debt of existing child
			 care facilities, including mortgages eligible for insurance under sections
			 223(h) and 257 of the National Housing Act (as added by this Act);
				(2)whether such a market would affect the
			 availability of credit available for development of child care facilities,
			 particularly facilities located in areas for which the President declared that
			 a major disaster exists, in accordance with section 401 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a
			 consequence of Hurricane Katrina or Rita of 2005, or would lower development
			 costs of such facilities; and
				(3)the extent to
			 which such a market or other activities to provide credit enhancement for loans
			 for child care facilities, particularly for facilities located in the areas
			 referred to in paragraph (2), is needed to meet the demand for such
			 facilities.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of the
			 Treasury shall submit to Congress a report regarding the results of the study
			 conducted under this section.
			7.Technical and
			 financial assistance grants
			(a)DefinitionsIn
			 this section:
				(1)Child care
			 facilityThe term child care facility has the
			 meaning given that term in section 257(a) of the National Housing Act, as added
			 by section 3 of this Act.
				(2)Eligible
			 intermediaryThe term eligible intermediary means a
			 intermediary organization that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
					(B)is exempt from
			 taxation under section 501(a) of such Code; and
					(C)has demonstrated
			 experience in—
						(i)financing the
			 construction and renovation of physical facilities;
						(ii)providing
			 technical and financial assistance to child care providers or other similar
			 entities;
						(iii)working with
			 businesses (whether small or large); and
						(iv)securing private
			 sources for capital financing; and
						(3)Eligible
			 recipientThe term eligible recipient means
			 any—
					(A)existing or
			 start-up center-based or home-based child care provider; and
					(B)organization in
			 the process of establishing a center-based or home-based child care program or
			 otherwise seeking to provide child care services.
					(4)EquipmentThe
			 term equipment has the meaning given that term in section 257(a)
			 of the National Housing Act, as added by section 3 of this Act.
				(b)Grant
			 AuthorityThe Secretary of Housing and Urban Development, in
			 consultation with the Secretary of Health and Human Services, may award grants
			 on a competitive basis in accordance with this section to eligible
			 intermediaries for use in accordance with subsections (e) and (f).
			(c)ApplicationsTo
			 be eligible to receive a grant under this section an eligible intermediary
			 shall submit to the Secretary an application, in such form and containing such
			 information as the Secretary may require.
			(d)PriorityIn awarding grants under this section the Secretary shall give a priority to
			 applicants under subsection (c) that serve low-income or rural areas.
			(e)Use of
			 Funds
				(1)Revolving loan
			 fundEach eligible intermediary that receives a grant under this
			 section shall deposit the grant amount into a child care revolving loan fund
			 established by the eligible intermediary.
				(2)Eligible
			 assistanceSubject to subsection (f), from amounts deposited into
			 the revolving loan fund under paragraph (1), each eligible intermediary shall
			 provide to eligible recipients—
					(A)financial assistance (in the form of loans,
			 grants, investments, guarantees, interest subsidies, and other appropriate
			 forms of assistance) for the construction of new child care facilities located
			 in an area for which the President declared that a major disaster exists, in
			 accordance with section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170), as a consequence of Hurricane
			 Katrina or Rita of 2005, for planning of such child care facilities, and for
			 acquisition or improvement of such child care facilities or equipment for such
			 child care facilities; and
					(B)technical
			 assistance in obtaining public or private financing for such construction,
			 planning, acquisition, and improvement of such child care facilities, including
			 developing and implementing financing resources, options, and plans for such
			 eligible recipients.
					(3)Loan repayments
			 and investment proceedsAny amount received by an eligible
			 intermediary from an eligible recipient in the form of loan principal repayment
			 or investment proceeds shall be deposited into the child care revolving fund of
			 the eligible intermediary for redistribution to other eligible recipients in
			 accordance with this section.
				(f)Allocation of
			 FundsOf the amounts distributed from the revolving loan fund of
			 an eligible intermediary under subsection (e)(2) in each fiscal year—
				(1)not less than 50
			 percent shall be used for financial assistance pursuant to subparagraph (A) of
			 subsection (e)(2), except that the amount made available to any eligible
			 recipient under this paragraph may not exceed 40 percent of the total costs
			 incurred by that eligible recipient in connection with the construction,
			 planning, acquisition, or improvement assisted; and
				(2)the amount
			 remaining after distribution under paragraph (1), shall be used to provide
			 technical assistance pursuant to subparagraph (B) of subsection (e)(2).
				(g)Davis Bacon
			 ActThe Act of March 3, 1931 (popularly known as the Davis-Bacon
			 Act) shall apply to actions taken under this Act.
			(h)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for fiscal year 2008.
			
